Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
1.	The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication (2015/0096142) to Zeiser is directed to a wiper assembly that includes a wind deflector. Zeiser, para. [0003]. Zeiser discloses nine separate embodiments and the Office Action relies on the embodiment in FIGs. 12-14 of Zeiser, which is described at [0059]-[0060] of Zeiser, in rejecting Applicant’s original claims. In particular, the Office Action cites receiver region (90e) of Zeiser as the retention lock of the present application. The receiver region (90e) of Zeiser is different form retention lock in Original Claim 1 for several notable reasons. Zeiser fails to disclose “a retention lock with one or more lock tabs... said lock tabs being movable relative to said notch formations to permit separation during said insertion of said wiper arm and engagement when aligned with each other.” The projections (112e/114e) are not movable — rather, they are rigidly fixed to side walls (56e, 58e) in a non-movable fashion. In fact, because the projections are not movable, Zeiser explains that a user must maneuver and rotate a wiper arm when it is being inserted. See Zeiser at para. [0060] (“The wiper arm adapter unit (114e) may be pushed, perpendicular to the longitudinal direction (30e), into the interrupted portions (116e,118e) of the projections (112 e, 114 e)). Subsequently, the wiper arm adapter unit (14e) may be pushed over the projections (112e, 114e) by rotating in the region of the recesses (120e) and thus secured. “). Paragraph [O060] of Zeiser is the only passage that discusses projections (112e/114e). Zeiser suggests that the projections are movable in any manner, and certainly not in manner that permits separation during said insertion of said wiper arm and engagement when aligned with each other.
Zeiser does not disclose “said retention lock and said lock tabs being adapted to move outwardly in response to insertion of said wiper arm into said adapter slot and adapted to move inwardly to permit engagement of the lock tabs with the one or more notch formation when aligned with each other.”
Accordingly, amended claim 1 is believed to be patentable over the cited references for at least the reasons described above. Independent claim 13 has been amended in a similar fashion and is believed to be patentable over the cited references for the same or similar reasons discussed above with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723